[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants, Jacki Dembroff and Jacki Dembroff, Trustee of the Elaine Dembroff Revocable Trust, in her capacity as owner of the real estate located in the State of Connecticut, at 41 CT Page 11749 Colonial Drive, Waterford, Connecticut, where the defendant Elaine Dembroff resides, have moved to dismiss the action against her claiming lack of jurisdiction. The plaintiff has withdrawn the action against her individually. The issue is whether the case against her as Trustee should be dismissed for lack of jurisdiction.
Dembroff claims that the court has no jurisdiction over her as Trustee. Connecticut General Statutes, 52-59b(a) permits a court to exercise personal jurisdiction over a nonresident . . . "who in person or through an agent; (1) transacts any business within the state; or (2) commits a tortious act within the state . . . (4) owns, uses or possesses any real property situated within the state." She claims that since she is a nonresident and does no business in the state the court has no jurisdiction over her.
The plaintiff claims that section 4 of the statute confers jurisdiction since in her representative capacity she owns real estate in this state as Trustee. It does not matter for purposes of this motion whether or not the Trust was fraudulent. The deed clearly shows the ownership interest of this defendant. Jurisdiction as to her is in rem and extends only to the land.
The court clearly has jurisdiction of the res. In personam jurisdiction is not required here. The court concludes that theTrust Res is the property and under the control of Elaine Dembroff.
For the above reasons the Motion to Dismiss as to Jacki Dembroff, Trustee is denied.
D. Michael Hurley, Judge Trial Referee